        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Samuel Love,                            Case No.
13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     Holbrook T. Mitchell, in individual     Act; Unruh Civil Rights Act
       and representative capacity as
16     trustee of the San Carlos Trust Dated
       April 28, 2014;
17     Diddams Party Headquarters, a
       California Corporation; and Does 1-
18     10,
19               Defendants.
20
21         Plaintiff Samuel Love complains of Holbrook T. Mitchell, in individual
22   and representative capacity as trustee of the San Carlos Trust Dated April 28,
23   2014; Diddams Party Headquarters, a California Corporation; and Does 1-10
24   (“Defendants”), and alleges as follows:
25
26     PARTIES:
27     1. Plaintiff is a California resident with physical disabilities. He is
28   substantially limited in his ability to walk. He is a paraplegic who uses a


                                           1

     Complaint
        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 2 of 7




 1   wheelchair for mobility.
 2     2. Defendant Holbrook T. Mitchell, in individual and representative
 3   capacity as trustee of the San Carlos Trust Dated April 28, 2014, owned the
 4   real property located at or about 700 Laurel Street, San Carlos, California, in
 5   June 2019.
 6     3. Defendant Holbrook T. Mitchell, in individual and representative
 7   capacity as trustee of the San Carlos Trust Dated April 28, 2014, owns the real
 8   property located at or about 700 Laurel Street, San Carlos, California,
 9   currently.
10     4. Defendant Diddams Party Headquarters owned Diddams Party & Toy
11   Store located at or about 700 Laurel Street, San Carlos, California, in June
12   2019.
13     5. Defendant Diddams Party Headquarters owns Diddams Party & Toy
14   Store (“Store”) located at or about 700 Laurel Street, San Carlos, California,
15   currently.
16     6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein,
21   including Does 1 through 10, inclusive, is responsible in some capacity for the
22   events herein alleged, or is a necessary party for obtaining appropriate relief.
23   Plaintiff will seek leave to amend when the true names, capacities,
24   connections, and responsibilities of the Defendants and Does 1 through 10,
25   inclusive, are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 3 of 7




 1   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 2   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 3     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 4   of action, arising from the same nucleus of operative facts and arising out of
 5   the same transactions, is also brought under California’s Unruh Civil Rights
 6   Act, which act expressly incorporates the Americans with Disabilities Act.
 7     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 8   founded on the fact that the real property which is the subject of this action is
 9   located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to the Store in June 2019 with the intention to avail
13   himself of its items and to assess the business for compliance with the
14   disability access laws.
15     11. The Store is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17     12. The Store has a sales counter where it handles its transactions with
18   customers.
19     13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide an accessible sales counter.
21     14. Currently, the defendants fail to provide an accessible sales counter.
22     15. Paths of travel are one of the facilities, privileges, and advantages
23   offered by Defendants to patrons of the Store.
24     16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
25   to provide accessible paths of travel leading into the Store and inside the Store.
26     17. Currently, the defendants fail to provide accessible paths of travel.
27     18. Plaintiff personally encountered these barriers.
28     19. By failing to provide accessible facilities, the defendants denied the


                                               3

     Complaint
        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 4 of 7




 1   plaintiff full and equal access.
 2     20. The lack of accessible facilities created difficulty and discomfort for the
 3   Plaintiff.
 4     21. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     22. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     23. Plaintiff will return to the Store to avail himself of its items and to
14   determine compliance with the disability access laws once it is represented to
15   him that the Store and its facilities are accessible. Plaintiff is currently deterred
16   from doing so because of his knowledge of the existing barriers and his
17   uncertainty about the existence of yet other barriers on the site. If the barriers
18   are not removed, the plaintiff will face unlawful and discriminatory barriers
19   again.
20     24. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
        Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 6 of 7




 1     27. When a business provides facilities such as a sales or transaction
 2   counter, it must provide an accessible sales or transaction counter.
 3     28. Here, an accessible sales counter has not been provided.
 4     29. When a business provides facilities such as paths of travel, it must
 5   provide accessible paths of travel.
 6     30. Here, accessible paths of travel have not been provided.
 7     31. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     32. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     33. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     34. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     35. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     36. Defendants’ acts and omissions, as herein alleged, have violated the


                                              6

     Complaint
         Case 3:19-cv-04088-SK Document 1 Filed 07/17/19 Page 7 of 7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21   Dated: July 12, 2019                 CENTER FOR DISABILITY ACCESS
22
23                                        By:
24
                                          ____________________________________
25
                                                 Amanda Seabock, Esq.
26                                               Attorney for plaintiff

27
28


                                                7

     Complaint
